Hooker, J.
An insuperable objection to the review of the questions discussed in this cause is the want óf findings of fact or law. We have often held that in such cases we cannot examine the testimony to see whether it supports the judgment. Van Middlesworth v. Van Middlesworth, 32 Mich. 183; Plumer v. Abbey, 39 Mich. 167; Hedges v. Hibbard, 46 Mich. 551; Green v. Gill, 47 Mich. 86; Wertin v. Crocker, 47 Mich. 642; Irwin v. Schlief, 48 Mich. 237; Morgan v. Botsford, 82 Mich. 153; Haines v. Saviers, 93 Mich. 440; Child v. City of Jackson, 93 Mich. 503; Merrill v. Newton, 99 Mich. 229; Gemberling v. Lazarus, 100 Mich. 324; In re Buchan’s Estate, 100 Mich. 219; Barnum v. Andrews, *387106 Mich. 81; Robson v. Dayton, 111 Mich. 440; Laird v. Coach, 112 Mich. 628; Hubbard v. Garner, 115 Mich. 406; Goulet v. Perry, 123 Mich. 264; Wickes v. Pulfrey, 131 Mich. 407.
The case of O'Brien v. Evans, 107 Mich. 625, appears to be a relaxation of this rule. In that case there was no finding of facts. A motion for judgment upon specific grounds was made, however, and an exception follows the charge which disregarded the motion, and was, in effect, a denial of the motion. It may be doubtful if this should have been treated as a ruling made upon the introduction of evidence, or as a denial of a request for specific findings, as it apparently was; but the question was not raised by counsel, and was not considered.
We have no alternative but to affirm the judgment, and it is so ordered.
Moore, C. J., and McAlvay, Grant, and Montgomery, JJ., concurred.